DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a lighting control server for controlling smart lighting and a method therefor having an input interface configured to receive information, via a communication from an electronic device, wherein the information corresponds to at least one control command [[is]] for an operation of the electronic device; a memory configured to store a matching table, wherein the matching table includes data matching the operation of the electronic device to a corresponding operation for the smart lighting; and a transmitter configured to transmit, to the smart lighting, information for the operation of the smart lighting that is matched corresponding to the at least one control command, based on the data of the matching table (claims 1 and 16); Smart lighting having a lighting-side receiver configured to receive information relating to an operation of an electronic device, the information corresponding to at least one control command for the operation of the electronic device; a memory configured to store a matching table, wherein the matching table includes data matching the received information relating to the operation of the electronic device to a corresponding operation for the smart lighting; and a controller configured to control the smart lighting based on the received information that matches to the corresponding operation of the smart lighting, based on the data of the matching table (claim 6); an electronic receive at least one control command for an operation of the electronic device; a memory configured to store a matching table, wherein the matching table includes data matching the operation of the electronic device to a corresponding operation for the smart lighting; and a transmitter configured to transmit, to the smart lighting, information for operation of the smart lighting that is matched corresponding to the received at least one control command, based on the data of the matching table (claim 11). The remaining claims 2-5, 7-10, 12-15 and 17-19 are allowed by virtue of their dependencies upon the independent claims. Hence, the examiner has allowed claims 1 through 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                    Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844